Mb. Justice Hernández
delivered the following opinion of the court:
Pedro Vidal y Goico was charged before the District Court of Mayagtiez, with the violation of section 161 of the Penal Code now in force. The said court considered as having been proven that the accused on the 28th of October last, while acting as judge of election in one of the precincts of the town of Rincón, within the municipal district of Mayagtiez, had maliciously and contrary to the election laws, refused to register as voters several persons of that township who were entitled to registration inasmuch as their names appeared on the lists of voters for the year 1900, thereby preventing them from casting their votes at the election held on the 4th of November last. Accordingly by judgment rendered February 21st, the aforesaid Vidal was sentenced to pay a fine of three hundred and fifty dollars or, in default thereof, to be confined in the insular penitentiary one day for each dollar that he failed to pay, with the costs of the proceedings. From said judgment the accused appeals to this court. In criminal cases, when the accused desires the Supreme Court to pass upon a question of law submitted by means of an appeal, the law clearly requires that he should reserve his exceptions during the trial and file his bill of exceptions with the trial court or one of its judges, for his signature, which bill of exceptions must serve as the basis for the appeal. When there are manifest errors of law in the record, the presentation of said bill of exceptions is not necessary, and then the court may consider them without requiring the aforesaid formality, according *533to the doctrine established in decisions heretofore rendered. In this case no bill of exceptions is found, nor does it appear that any error of law was committed by the trial court. Therefore, the judgment -of the District Court of Mayagüez is according to law, and must be affirmed.
Messrs. Chief Justice Quiñones, and Associate Justices Figueras, Sulzbacher and MacLeary concurring.